—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered March 22, 2000, convicting him of attempted murder in the second degree, kidnapping in the second degree, assault in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the fourth degree, and menacing in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The Supreme Court correctly denied those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by the defendant to law enforcement officials after conducting a pretrial suppression hearing (see People v Glover, 87 NY2d 838, 839; People v Huffman, 41 NY2d 29; People v Mitchell, 39 NY2d 173, 177, cert denied 426 US 953; People v Isaac, 194 AD2d 690; People v Diaz, 161 AD2d 789; People v Griffiths, 112 AD2d 798).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review. Santucci, J.P., Townes, Crane and Rivera, JJ., concur.